Exhibit 10.49

Dominion Resources, Inc.

2016 Base Salaries for Named Executive Officers*

The 2016 base salaries for Dominion’s named executive officers are as follows:
Thomas F. Farrell II, Chairman, President and Chief Executive Officer –
$1,509,701; Mark F. McGettrick, Executive Vice President and Chief Financial
Officer – $854,201; David A. Christian, Executive Vice President and Chief
Executive Officer – Energy Infrastructure Group – $683,456; Paul D. Koonce,
Executive Vice President and Chief Executive Officer – Dominion Generation Group
– $683,456; and David A. Heacock, President and Chief Nuclear Officer – Dominion
Nuclear – $530,674.

 

 

* Effective March 1, 2016